DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,075,714 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 7:
Present invention
U.S. Patent No. 11,075,714 B2
7. A transmission device comprising: a processor configured to: split baseband frames into first frames and second frames; perform error correction coding and mapping on the first frames to generate first cells consisting of a first initial cell and first remaining cells following the first initial cell; perform error correction coding and mapping on the second frames to generate second cells consisting of a second initial cell and second remaining cells following the second initial cell; and exchange a first subset of the first cells with a second subset of the second cells to generate a first exchanged cell stream and a second exchanged cell stream; and a transmitter connected to the processor and configured to transmit the first exchanged cell stream and the second exchanged cell stream in a first frequency band and a second frequency band, respectively, wherein the first subset includes the first initial cell and the second subset includes the second initial cell.
1. A reception device comprising: a reception circuit configured to receive a first exchanged cell stream and a second exchanged cell stream in a first frequency band and a second frequency band, respectively, the first exchanged cell stream and the second exchanged cell stream having been generated and transmitted by a transmission device [as recited in claim 7, lines 12-14 of the present invention], the transmission device being configured to: split baseband frames into first frames and second frames [as recited in claim 7, line 3 of the present invention]; perform error correction coding and mapping on the first frames to generate first cells consisting of a first initial cell and first remaining cells following the first initial cell [as recited in claim 7, lines 4-6 of the present invention]; perform error correction coding and mapping on the second frames to generate second cells consisting of a second initial cell and second remaining cells following the second initial cell [as recited in claim 7, lines 7-9 of the present invention]; and exchange a first subset of the first cells with a second subset of the second cells to generate the first exchanged cell stream and the second exchanged cell stream [as recited in claim 7, lines 10-12 of the present invention], the first subset including the first initial cell and the second subset including the second initial cell [as recited in claim 7, lines 15-16 of the present invention]; an inverse exchange circuit connected to the reception circuit and configured to exchange the first subset of the first cells with the second subset of the second cells to generate a first pre-exchange cell stream and a second pre-exchange cell stream; a first processor connected to the inverse exchange circuit and configured to perform de-mapping on the first pre-exchange cell stream to generate first de-mapped data; a second processor connected to the inverse exchange circuit and configured to perform de-mapping on the second pre-exchange cell stream to generate second de-mapped data; a multiplexing circuit connected to the first processor and the second processor and configured to multiplex the first de-mapped data and the second de-mapped data to generate multiplexed data; and an error correction decoding circuit connected to the multiplexing circuit and configured to perform error correction decoding on the multiplexed data to generate the baseband frames.


The emphasis added to claim 7 of the present invention shows which limitations are taught by claim 1 of U.S. Patent No. 11,075,714 B2. As shown, claim 1 of US 11,075,714 B2 teaches every limitation of claim 7 of the present invention with the exception of teaching the transmission device “comprising a processor” and “a transmitter connected to the processor.” However, a person of ordinary skill in the art would recognize that both a processor and a transmitter connected to the processor would be inherent to the invention of claim 1 of US 11,075,714 B2. Thus, claim 7 of the present invention is unpatentable over claim 1 of US 11,075,714 B2.
Claim 7 is rejected on the ground of nonstatutory double patenting as being anticipated by claim 1 of U.S. Patent No. 10,693,588 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 7:
Present invention
U.S. Patent No. 10,693,588 B2
7. A transmission device comprising: a processor configured to: split baseband frames into first frames and second frames; perform error correction coding and mapping on the first frames to generate first cells consisting of a first initial cell and first remaining cells following the first initial cell; perform error correction coding and mapping on the second frames to generate second cells consisting of a second initial cell and second remaining cells following the second initial cell; and exchange a first subset of the first cells with a second subset of the second cells to generate a first exchanged cell stream and a second exchanged cell stream; and a transmitter connected to the processor and configured to transmit the first exchanged cell stream and the second exchanged cell stream in a first frequency band and a second frequency band, respectively, wherein the first subset includes the first initial cell and the second subset includes the second initial cell.
1. A transmission device comprising: a split circuit configured to split baseband frames into first frames and second frames [as recited in claim 7, line 3 of the present invention]; a first processor connected to the split circuit to perform error correction coding and mapping on the first frames to generate first cells consisting of a first initial cell and first remaining cells following the first initial cell [as recited in claim 7, lines 4-6 of the present invention]; a second processor connected to the split circuit to perform error correction coding and mapping on the second frames to generate second cells consisting of a second initial cell and second remaining cells following the second initial cell [as recited in claim 7, lines 7-9 of the present invention]; an exchange circuit connected to the first processor and the second processor to exchange a first subset of the first cells with a second subset of the second cells to generate a first exchanged cell stream and a second exchanged cell stream [as recited in claim 7, lines 10-12 of the present invention]; and a transmission circuit connected to the exchange circuit to transmit the first exchanged cell stream and the second exchanged cell stream in a first frequency band and a second frequency band, respectively, wherein the first subset includes the first initial cell and the second subset includes the second initial cell [as recited in claim 7, lines 12-16 of the present invention].


The emphasis added to claim 7 of the present invention shows which limitations are taught by claim 1 of U.S. Patent No. 10,693,588 B2. As shown, claim 1 of US 10,693,588 B2 teaches every limitation of claim 7 of the present invention. Thus claim 1 of US 10,693,588 B2 anticipates claim 7 of the present invention.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,666,385 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 7:
Present invention
U.S. Patent No. 10,666,385 B2
7. A transmission device comprising: a processor configured to: split baseband frames into first frames and second frames; perform error correction coding and mapping on the first frames to generate first cells consisting of a first initial cell and first remaining cells following the first initial cell; perform error correction coding and mapping on the second frames to generate second cells consisting of a second initial cell and second remaining cells following the second initial cell; and exchange a first subset of the first cells with a second subset of the second cells to generate a first exchanged cell stream and a second exchanged cell stream; and a transmitter connected to the processor and configured to transmit the first exchanged cell stream and the second exchanged cell stream in a first frequency band and a second frequency band, respectively, wherein the first subset includes the first initial cell and the second subset includes the second initial cell.
1. A transmission device comprising: a processor; and a non-transitory computer-readable storage medium comprising instructions that when executed by the processor are configured to cause the transmission device to convert a data stream to a plurality of baseband frames, allocate each baseband frame of the plurality of baseband frames to a first group or a second group [split baseband frames into first frames and second frames as recited in claim 7, line 3 of the present invention], generate a first cell data series from the baseband frames of the first group such that the first cell data series consists of first exchanged cells and first non-exchanged cells, the first exchanged cells and the first non-exchanged cells being alternately arranged [perform error correction coding and mapping on the first frames as recited in claim 7, lines 4-6 of the present invention], generate a second cell data series from the baseband frames of the second group such that the second cell data series consists of second exchanged cells and second non-exchanged cells, the second exchanged cells and the second non-exchanged cells being alternately arranged [perform error correction coding and mapping on the second frames as recited in claim 7, lines 7-9 of the present invention], exchange the first exchanged cells with the second exchanged cells, respectively, to generate a first exchanged cell data series and a second exchanged cell data series [as recited in claim 7, lines 10-12 of the present invention], transmit the first exchanged cell data series at a first fundamental channel, and transmit the second exchanged cell data series at a second fundamental channel, the second fundamental channel having a different frequency from the first fundamental channel [as recited in claim 7, lines 12-14 of the present invention].


The emphasis added to claim 7 of the present invention shows which limitations are taught by claim 1 of U.S. Patent No. 10,666,385 B2. As shown, claim 1 of US 10,666,385 B2 teaches every limitation of claim 7 of the present invention. Thus claim 1 of US 10,666,385 B2 anticipates claim 7 of the present invention.


Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,666,387 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 7:
Present invention
U.S. Patent No. 10,666,387 B2
7. A transmission device comprising: a processor configured to: split baseband frames into first frames and second frames; perform error correction coding and mapping on the first frames to generate first cells consisting of a first initial cell and first remaining cells following the first initial cell; perform error correction coding and mapping on the second frames to generate second cells consisting of a second initial cell and second remaining cells following the second initial cell; and exchange a first subset of the first cells with a second subset of the second cells to generate a first exchanged cell stream and a second exchanged cell stream; and a transmitter connected to the processor and configured to transmit the first exchanged cell stream and the second exchanged cell stream in a first frequency band and a second frequency band, respectively, wherein the first subset includes the first initial cell and the second subset includes the second initial cell.
2. A transmission device having multiple-input multiple-output (MIMO), comprising: a splitting circuit configured to split data into first data and second data [split baseband frames into first frames and second frames as recited in claim 7, line 3 of the present invention]; a mapping circuit connected to the split circuit to perform mapping on the first data and the second data to output first cells and second cells, respectively; a MIMO coding circuit connected to the mapping circuit to perform MIMO coding on the first cells and the second cells to output first MIMO cells and second MIMO cells [perform error correction coding and mapping on the first and second frames as recited in claim 7, lines 4-9 of the present invention]; a first interleaving circuit connected to the MIMO coding circuit to interleave the first MIMO cells to output first interleaved MIMO cells; a second interleaving circuit connected to the MIMO coding circuit to interleave the second MIMO cells to output second interleaved MIMO cells, the second interleaving circuit being provided separately from the first interleaving circuit; a control information circuit configured to generate first control information and second control information including a first transmission parameter and a second transmission parameter, respectively; a first framing circuit connected to the first interleaving circuit to generate a first frame based on the first interleaved MIMO cells and the first control information such that the first frame includes orthogonal frequency-division multiplexing (OFDM) symbols in a state where the MIMO coding is not performed on the first control information; a second framing circuit connected to the second interleaving circuit to generate a second frame based on the second interleaved MIMO cells and the second control information such that the second frame includes OFDM symbols in a state where the MIMO coding is not performed on the second control information; a signal circuit connected to the first frame circuit and the second frame circuit to generate a first signal and a second signal based on the first frame and the second frame, respectively [exchange a first subset of the first cells with a second subset of the second cells as recited in claim 7, lines 10-12 of the present invention]; and a first antenna and a second antenna through which the first signal and the second signal are to be transmitted, respectively [as recited in claim 7, lines 12-14 of the present invention].


The emphasis added to claim 7 of the present invention shows which limitations are taught by claim 2 of U.S. Patent No. 10,666,387 B2. As shown, claim 2 of US 10,666,387 B2 teaches every limitation of claim 7 of the present invention. Thus claim 2 of US 10,666,387 B2 anticipates claim 7 of the present invention.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 9,258,083 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 7:
Present invention
U.S. Patent No. 9,258,083 B2
7. A transmission device comprising: a processor configured to: split baseband frames into first frames and second frames; perform error correction coding and mapping on the first frames to generate first cells consisting of a first initial cell and first remaining cells following the first initial cell; perform error correction coding and mapping on the second frames to generate second cells consisting of a second initial cell and second remaining cells following the second initial cell; and exchange a first subset of the first cells with a second subset of the second cells to generate a first exchanged cell stream and a second exchanged cell stream; and a transmitter connected to the processor and configured to transmit the first exchanged cell stream and the second exchanged cell stream in a first frequency band and a second frequency band, respectively, wherein the first subset includes the first initial cell and the second subset includes the second initial cell.
2. A transmission device for performing multiple-input multiple-output (MIMO) transmission using K fundamental bands and M transmit antennas, where K is a natural number greater than 1 and M is a natural number greater than 1, the transmission device comprising: a serial to parallel (S/P) conversion circuit that converts a single input data string into K output data strings K error correction coding circuits [split baseband frames into first frames and second frames as recited in claim 7, line 3 of the present invention], each of which performs error correction coding on a corresponding one of the K output data strings from the S/P conversion circuit to output an error correction coded data string, thereby outputting K error correction coded data strings [perform error correction coding and mapping on the first and second frames as recited in claim 7, lines 4-9 of the present invention]; K mapping circuits, each of which maps (i) a corresponding one of the K error correction coded data strings to symbols or (ii) a corresponding one of K interchanged error correction coding data strings based on the K error correction coded data strings to symbols, in order to output a mapping data string, thereby outputting K mapping data strings; K MIMO coding circuits, each of which has M output ports and performs MIMO coding on (i) a corresponding one of the K mapping data strings or (ii) a corresponding one of K interchanged mapping data strings based on the K mapping data strings, in order to output M MIMO coded data strings, thereby outputting K×M MIMO coded data strings; K×M interleaving circuits, corresponding one-to-one with the K×M output ports of the K MIMO coding circuits, each of which performs interleaving of data within a corresponding one of the K×M MIMO coded data strings to output an interleaved data string, thereby outputting K×M interleaved data strings; and a fundamental band interchange circuit performing one of (i) interchanging data between the K error correction coded data strings to output K interchanged error correction coded data strings, (ii) interchanging data between the K mapping data strings to output K interchanged mapping data strings, and (iii) interchanging data between the K×M interleaved data strings only between interleaved data strings corresponding to MIMO coded data strings outputted by different ones of the K MIMO coding circuits [exchange a first subset of the first cells with a second subset of the second cells as recited in claim 7, lines 10-12 of the present invention].


The emphasis added to claim 7 of the present invention shows which limitations are taught by claim 2 of U.S. Patent No. 9,258,083 B2. As shown, claim 2 of US 9,258,083 B2 teaches every limitation of claim 7 of the present invention with the exception of explicitly teaching “a transmitter connected to the processor and configured to transmit the first exchanged cell stream and the second exchanged cell stream in a first frequency band and a second frequency band, respectively.” However, it would be obvious to a person of ordinary skill in the art to transmit the data strings using the transmission device of claim 2 of US 9,258,083 B2. Thus, claim 7 of the present invention is unpatentable over claim 2 of US 9,258,083B2. 


	







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi et al. (US 2010/0050047 A1) is in the same field of endeavor as the present invention. Choi discloses in FIG. 8, merging error correction frames into a superframe, permutating (interleaving) the rows, then dividing the frame into new permutated frames.
Limberg (US 2014/0161209 A1) is in the same field of endeavor as the present invention. Limber discloses in FIG. 1, a baseband frame scrambler which data randomizes bits of the baseband frame.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148. The examiner can normally be reached Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/Examiner, Art Unit 2631                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633